Exhibit 10.03
 
AMENDMENT NO. 1 TO THE CONVERTIBLE DEBENTURE DATED APRIL 23, 2010
 
THIS AMENDMENT NO. 1 TO THE CONVERTIBLE DEBENTURE DATED APRIL 23, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Amendment”) dated as of April 27, 2010 by and between CLICKER Inc., a Nevada
corporation (the “Company”) and Cortell Communications Inc, a Delaware
corporation (“Investor”), amends that certain Convertible Debenture, dated April
23, 2010, issued by the Company to the Investor (the “Debenture”).
 
W I T N E S S E T H:
 
WHEREAS, the parties wish to amend the Conversion Price of the Debenture;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1.  Capitalized terms used herein without definition and defined in the
Debenture are used herein as defined therein.
 
Section 2.  The definition of Conversion Price in Article 2.1 is hereby amended
and restated as follows:
 
“The “Conversion Price” shall mean the lesser of (i) forty percent (40%) of the
average of the closing bid price of the Common Stock during the five (5) trading
days immediately preceding the Conversion Date as quoted by Bloomberg, LP or
such other quotation service as mutually agreed to by the parties or (ii) forty
percent (40%) of the closing bid price of the Common Stock on the date of
issuance of this Debenture.”
 
Section 3.  This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York without regard to the choice of
law principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 

CLICKER INC.     CORTELL COMMUNICATIONS INC.                                    
     
/s/ ALBERT AIMERS
   
/s/ GARY CORTELL
 
Name:  Albert Aimers
   
Name:  Gary Cortell
 
Title:    Chief Executive Officer
   
Title:    Chief Executive Officer
 

 
 
 








 